E. Dabwih Smith, J.
The exception to the refusal of the circuit judge to nonsuit the plaintiff is not well taken.
The appeal comes before us as upon a bill of exceptions strictly, and'the evidence not being contained in the bill we cannot determine that the nonsuit was improperly refused. The disconnection and removal of the saws, belting and other articles from the sawmill changed their character from fixtures to personal property which could be sold and transferred by parol.. The question litigated at the trial was whether these articles were in fact sold as personal property upon and with the sale at auction of the real estate. - The circuit judge fairly submitted this question to the jury as a question of fact, and their verdict settles the fact in the plaintiff’s favor.
The written contract of sale of the real estate, executed some twenty days after the auction sale, presented no question of merger or estoppel, and the decision of the circuit judge was correct upon that point. This contract was simply an element of evidence for the jury, but not conclusive.
It requires no written contract to sell personal property. The payment of the price bid completed the sale and passed the title of such property to the plaintiff, if it was really embraced within the sale.
No error, we think, was committed in the rulings of the judge at the circuit, and the judgment should be affirmed.

Judgment affirmed.